        Case 1:21-cv-01257-BAM Document 6 Filed 08/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RAMON NAVARRO LUPERCIO,                            Case No. 1:21-cv-01257-BAM (PC)
12                       Plaintiff,                      ORDER TO SUBMIT APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS OR PAY
13             v.                                        FILING FEE WITHIN 45 DAYS
14    THE PEOPLE OF THE STATE OF                         FORTY-FIVE (45) DAY DEADLINE
      CALIFORNIA, et al.,
15
                         Defendants.
16

17          Plaintiff Ramon Navarro Lupercio (“Plaintiff”) is a state prisoner proceeding pro se in this

18   civil rights action under 42 U.S.C. § 1983.

19          This action was initiated in the Sacramento Division of the United States District Court

20   for the Eastern District of California on August 12, 2021. (ECF No. 1.) The action was

21   transferred to the Fresno Division on August 19, 2021. (ECF No. 4.) Plaintiff has not paid the

22   $402.00 filing fee or submitted an application to proceed in forma pauperis pursuant to 28 U.S.C.

23   § 1915.

24          Accordingly, IT IS HEREBY ORDERED that:

25          Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

26   attached application to proceed in forma pauperis, completed and signed, together with a certified

27   copy of his inmate trust account statement, or in the alternative, pay the $402.00 filing fee for this

28   action. No requests for extension will be granted without a showing of good cause. Failure
                                                        1
        Case 1:21-cv-01257-BAM Document 6 Filed 08/20/21 Page 2 of 2


 1   to comply with this order will result in dismissal of this action.

 2
     IT IS SO ORDERED.
 3

 4      Dated:    August 20, 2021                            /s/ Barbara   A. McAuliffe   _
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
